Appeal by defendant, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated June' 21, 1973, as granted plaintiff’s motion for leave to serve a late notice of claim. Order reversed insofar as appealed from, on the law and the facts, with $20 costs and disbursements, and motion denied. In our opinion, no satisfactory explanation was given for plaintiff’s 11-month delay in making her motion. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.